Title: To James Madison from William Crawford, 12 February 1814
From: Crawford, William
To: Madison, James


        
          Sir
          Washington Feby. 12th. 1814
        
        Cherishing an anxious sollicitude that the welfare of our country, and your reputation should rest on the same permanent basis I take the liberty of submitting a few observations to your consideration.
        Communications from members of the state legislature of Penna. and information variously derived elsewhere compells me to believe that any peace concluded with Britain short of the cession of Upper Canada and from the mouth of the river Sorrel in lower Canada to the Und. Sts. will be very ungraciously received by the friends to the administration in the interior & western parts of our country. Even on our seaboard many of our citizens will not be satisfied with a peace which does not reach this object. The great body of those likewise, who, from want of correct information act with the opposition, must feel highly gratified by an acquisition so honorable to our country and which would afford them both indemnity & security. I am far from presuming that the preceding opinions are perfectly correct but knowing your competency, from a knowledge of the whole ground, to decide on their merits I felt impelled by a conviction of their truth & justice to submit them to you—confident that, if attainable, you will leave no means untried, which will promise to secure such a triumph to your friends—such an honor to their country and such an opportunity for your dignified retreat from public life amidst the plaudits of your gratefull countrymen.
        To negotiate upon this subject, successfully, it will be necessary to support our ministers by means competent to secure so desireable an issue to their negotiation. Upper Canada ought to be in the possession of the Und. Sts. by the first of June next. It is the general opinion that the Secy. of the Navy possesses means, completely in his power, to command Lake Ontario, and all its waters by the first of May next. If, by that period, we

fail to accomplish this grand object, the sin will be laid at his door. Upon such an event it is also believed that we possess the means of destroying the enemies fleet; & taking possession of Kingston: making that the primary object of all our real movements, by the middle of the same month. Our subsequent operations can hardly fail of success and it is calculated that by the first of the ensuing June Montreal will be ours. Any force, which may remain to the enemy above these points will soon, from the failure of nourishment, cease to be a thorn in the side of America.
        A combined movement on a concentrated plan may, it is presumd, place us on this proud preeminence. If our resources, from enlistments, should fail & render us incompetent, with our present regular force, to accomplish these objects calls on select militia from every friendly, acceptable quarter, to aid our troops at a given point by the first of May next may place this within our grasp. The importance of the object in view, will assuredly justify the hazard of the necessary means. If we fail the consolations of having left no means untried which promise to promote the welfare & gratify the honest wishes of our citizens will still be ours.
        Trusting in the singleness of view which lays these sentiments before you as an apology for the freedom with which they are offered every wish of their author will be gratified if they shall contribute however remotely to the attainment of an object so intimately connected with the future prosperity of our common country. I am Sir With Sentiments of High respect Your fellow citizen
        
          Wm. Crawford
        
      